UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 26, 2010 Hawkins, Inc. (Exact name of registrant as specified in its charter) Minnesota 0-7647 41-0771293 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3100 East Hennepin Avenue Minneapolis, MN (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code (612) 331-6910 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On January 26, 2010, Hawkins, Inc. issued a press release announcing financial results for its fiscal third quarter ended December 31, 2009. A copy of the press release issued by the Registrant is furnished herewith as Exhibit99 hereto and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibit . Exhibit 99 - Press Release, dated January 26, 2010, announcing financial results of Hawkins, Inc. for its fiscal third quarter ended December 31, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HAWKINS, INC. Date: January 26, 2010 By: /s/ Kathleen P. Pepski Kathleen P. Pepski Vice President, Chief Financial Officer, and Treasurer Index to Exhibits Exhibit No. Description Method of Filing 99 Press Release, dated January 26, 2010, announcing financial results of Hawkins, Inc. for its fiscal third quarter ended December 31, 2009. Electronic Transmission
